    Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 1 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                       EXEMPTION STATUS
                                 Response – October 2020

PSU_MDPA_000281861 –             Email chain between USAO-          Withheld in Full
PSU_MDPA_000281862               MDPA prosecutor and an
                                 official from the US Postal        (b)(5) – Attorney Work Product
                                 Inspection Service                 & Deliberative Process

                                 Withheld intra-agency              Exemption (b)(5) – attorney
                                 discussion discussing the          work product privilege is
                                 possibility of issuing subpoenas   intended to protect documents
                                 for a 3 rd party individual to     and other memoranda prepared
                                 locate specific original           by an attorney in contemplation
                                 documents.                         of litigation.

                                                                    (b)(6) and (b)(7)(C) – Privacy

                                                                    There is no public interest that
                                                                    outweighs the privacy interest
                                                                    identified here. Disclosure of the
                                                                    information would not reveal the
                                                                    operations or activities of the
                                                                    federal government but instead
                                                                    would expose those individuals
                                                                    to unwarranted invasion of their
                                                                    personal privacy.


PSU_MDPA_000281865               Email chain between federal        Withheld in Full
                                 prosecutors and Department of
                                 Education                          (b)(5) – Attorney Work Product
                                                                    & Deliberative Process
                                 Withheld intra-agency
                                 discussions regarding the
                                                                 Exemption (b)(5) – attorney
                                 Department of Education’s draft work product privilege is
                                 report regarding PSU’s
                                                                 intended to protect documents
                                 compliance with the Cleary Act
                                                                 and other memoranda prepared
                                                                 by an attorney in contemplation
                                                                 of litigation.

                                                                    (b)(6) and (b)(7)(C) – Privacy

                                          1
    Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 2 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                      EXEMPTION STATUS

                                                                   There is no public interest that
                                                                   outweighs the privacy interest
                                                                   identified here. Disclosure of the
                                                                   information would not reveal the
                                                                   operations or activities of the
                                                                   federal government but instead
                                                                   would expose those individuals
                                                                   to unwarranted invasion of their
                                                                   personal privacy.

PSU_MDPA_000282012               Email chain between federal       Withheld in Full
                                 prosecutors and US Postal
                                 Inspection Service                (b)(5) – Attorney Work Product
                                                                   & Deliberative Process
                                 Withheld intra-agency
                                 discussion strategizing on what
                                                                   Exemption (b)(5) – attorney
                                 information should be
                                                                   work product privilege is
                                 exchanged with PSU at that        intended to protect documents
                                 point in the investigation.
                                                                   and other memoranda prepared
                                 Prosecutors are seeking
                                                                   by an attorney in contemplation
                                 suggestions from the USPIS.
                                                                   of litigation.

                                                                   (b)(6) and (b)(7)(C) – Privacy

                                                                   There is no public interest that
                                                                   outweighs the privacy interest
                                                                   identified here. Disclosure of the
                                                                   information would not reveal the
                                                                   operations or activities of the
                                                                   federal government but instead
                                                                   would expose those individuals
                                                                   to unwarranted invasion of their
                                                                   personal privacy.

PSU_MDPA_000282014               Email Chain between federal       Withheld in Full
                                 prosecutors and US Postal
                                 Inspection Service regarding a    (b)(5) – Attorney Work Product
                                 disclosure provided by PSU        & Deliberative Process



                                          2
    Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 3 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                        EXEMPTION STATUS
                                 Withheld inter-agency and            Exemption (b)(5) – attorney
                                 intra-agency discussions, mental     work product privilege is
                                 impressions, and legal analysis      intended to protect documents
                                 and strategy regarding the           and other memoranda prepared
                                 investigation and potential          by an attorney in contemplation
                                 prosecutions                         of litigation.

                                                                      (b)(6) and (b)(7)(C) – Privacy

                                                                      There is no public interest that
                                                                      outweighs the privacy interest
                                                                      identified here. Disclosure of the
                                                                      information would not reveal the
                                                                      operations or activities of the
                                                                      federal government but instead
                                                                      would expose those individuals
                                                                      to unwarranted invasion of their
                                                                      personal privacy.

PSU_MDPA_000282015               Email Chain between federal          Withheld in Full
                                 prosecutors and US Postal
                                 Inspection Service regarding         (b)(5) – Attorney Work Product
                                 strategy for the case, specific      & Deliberative Process
                                 third parties’ roles, and whether
                                 to call a specific 3 rd party to
                                                                  Exemption (b)(5) – attorney
                                 appear before the grand jury.
                                                                  work product privilege is
                                                                  intended to protect documents
                                 Withheld inter-agency and
                                                                  and other memoranda prepared
                                 intra-agency discussions, mental
                                                                  by an attorney in contemplation
                                 impressions, and legal analysis
                                                                  of litigation.
                                 and strategy regarding the
                                 investigation and potential
                                                                  (b)(6) and (b)(7)(C) – Privacy
                                 prosecutions
                                                                      There is no public interest that
                                                                      outweighs the privacy interest
                                                                      identified here. Disclosure of the
                                                                      information would not reveal the
                                                                      operations or activities of the
                                                                      federal government but instead
                                                                      would expose those individuals


                                          3
    Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 4 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                        EXEMPTION STATUS
                                                                      to unwarranted invasion of their
                                                                      personal privacy.

PSU_MDPA_000282016               Email Chain between federal          Withheld in Full
                                 prosecutors and department of
                                 education discussing potential       (b)(5) – Attorney Work Product
                                 warrants                             & Deliberative Process

                                 Withheld intra-agency pre-
                                                                      Exemption (b)(5) – attorney
                                 decisional discussions regarding
                                                                      work product privilege is
                                 the nature and scope of potential    intended to protect documents
                                 warrants and the type of
                                                                      and other memoranda prepared
                                 information federal
                                                                      by an attorney in contemplation
                                 investigators hoped to obtain
                                                                      of litigation.
                                 through that avenue, if the
                                 decision was made to move
                                                                      (b)(6) and (b)(7)(C) – Privacy
                                 forward
                                                                      There is no public interest that
                                                                      outweighs the privacy interest
                                                                      identified here. Disclosure of the
                                                                      information would not reveal the
                                                                      operations or activities of the
                                                                      federal government but instead
                                                                      would expose those individuals
                                                                      to unwarranted invasion of their
                                                                      personal privacy.


PSU_MDPA_000282020               Email between federal                Withheld in Full
                                 prosecutors in the USAO-
                                 MSPA and Criminal Divisions          (b)(5) – Attorney Work Product
                                 of DOJ                               & Deliberative Process

                                 Withheld interagency discussion
                                                                 Exemption (b)(5) – attorney
                                 regarding investigation and
                                                                 work product privilege is
                                 potential waivers from PSU
                                                                 intended to protect documents
                                                                 and other memoranda prepared
                                                                 by an attorney in contemplation
                                                                 of litigation.


                                          4
    Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 5 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                      EXEMPTION STATUS
                                                                    (b)(6) and (b)(7)(C) – Privacy

                                                                    There is no public interest that
                                                                    outweighs the privacy interest
                                                                    identified here. Disclosure of the
                                                                    information would not reveal the
                                                                    operations or activities of the
                                                                    federal government but instead
                                                                    would expose those individuals
                                                                    to unwarranted invasion of their
                                                                    personal privacy.


PSU_MDPA_000282038               Email chain between USAO-          Withheld in Full
                                 MDPA, USPIS, and the FBI
                                 concerning Second Mile             (b)(5) – Attorney Work Product
                                                                    & Deliberative Process
                                 Withheld intra-agency
                                 discussion regarding the           Exemption (b)(5) – attorney
                                 potential pursuit of additional
                                                                    work product privilege is
                                 charges and the approvals
                                                                    intended to protect documents
                                 needed to interview specific
                                                                    and other memoranda prepared
                                 witnesses between the agencies     by an attorney in contemplation
                                                                    of litigation.

                                                                    (b)(6) and (b)(7)(C) – Privacy

                                                                    There is no public interest that
                                                                    outweighs the privacy interest
                                                                    identified here. Disclosure of the
                                                                    information would not reveal the
                                                                    operations or activities of the
                                                                    federal government but instead
                                                                    would expose those individuals
                                                                    to unwarranted invasion of their
                                                                    personal privacy.


PSU_MDPA_000282039               Email discussion between           Withheld in Full
                                 USAO-MDPA and the FBI


                                          5
    Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 6 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                   EXEMPTION STATUS
                                                                 (b)(5) – Attorney Work Product
                                 Withheld interagency discussion & Deliberative Process
                                 on how to handle non-
                                 compliance of subpoena issue
                                                                 Exemption (b)(5) – attorney
                                                                 work product privilege is
                                                                 intended to protect documents
                                                                 and other memoranda prepared
                                                                 by an attorney in contemplation
                                                                 of litigation.

                                                                   (b)(6) and (b)(7)(C) – Privacy

                                                                   There is no public interest that
                                                                   outweighs the privacy interest
                                                                   identified here. Disclosure of the
                                                                   information would not reveal the
                                                                   operations or activities of the
                                                                   federal government but instead
                                                                   would expose those individuals
                                                                   to unwarranted invasion of their
                                                                   personal privacy.


PSU_MDPA_000282042               Email Discussion between          Withheld in Full
                                 USAO-MDPA & Criminal
                                 Division regarding PSU            (b)(5) – Attorney Work Product
                                                                   & Deliberative Process
                                 Withheld interagency pre-
                                 decisional discussion regarding
                                                                   Exemption (b)(5) – attorney
                                 a potential waiver of privilege
                                                                   work product privilege is
                                 from PSU
                                                                   intended to protect documents
                                                                   and other memoranda prepared
                                                                   by an attorney in contemplation
                                                                   of litigation.

                                                                   (b)(6) and (b)(7)(C) – Privacy

                                                                   There is no public interest that
                                                                   outweighs the privacy interest
                                                                   identified here. Disclosure of the

                                          6
    Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 7 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                         EXEMPTION STATUS
                                                                       information would not reveal the
                                                                       operations or activities of the
                                                                       federal government but instead
                                                                       would expose those individuals
                                                                       to unwarranted invasion of their
                                                                       personal privacy.


PSU_MDPA_000282044               Email discussions between             Withheld in Full
                                 USAO-MDPA prosecutors
                                                                       (b)(5) – Attorney Work Product
                                 Withheld interagency                  & Deliberative Process
                                 deliberative communication
                                 discussing whether USAO-
                                                                       Exemption (b)(5) – attorney
                                 MDPA will work with state             work product privilege is
                                 prosecutors in interviewing
                                                                       intended to protect documents
                                 specific witnesses, and the
                                                                       and other memoranda prepared
                                 identification of those 3 rd party
                                                                       by an attorney in contemplation
                                 witnesses                             of litigation.

                                                                       (b)(6) and (b)(7)(C) – Privacy

                                                                       There is no public interest that
                                                                       outweighs the privacy interest
                                                                       identified here. Disclosure of the
                                                                       information would not reveal the
                                                                       operations or activities of the
                                                                       federal government but instead
                                                                       would expose those individuals
                                                                       to unwarranted invasion of their
                                                                       personal privacy.


PSU_MDPA_000282061,              Email Discussions between             Withheld in Full
PSU_MDPA_000282063               USAO-MDPA, Department of
                                 Education, and US Postal              (b)(5) – Attorney Work Product
                                 Inspection Service                    & Deliberative Process

                                 Withheld intra-agency
                                                                       Exemption (b)(5) – attorney
                                 deliberation regarding grand
                                                                       work product privilege is

                                           7
    Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 8 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                        EXEMPTION STATUS
                                 jury testimony of specified third    intended to protect documents
                                 party witnesses, next steps for      and other memoranda prepared
                                 the investigation as a whole and     by an attorney in contemplation
                                 for matters concerning 4             of litigation.
                                 different 3 rd party individuals,
                                 and Pre-decisional discussion        (b)(6) and (b)(7)(C) – Privacy
                                 surrounding interviewing
                                 witnesses                        There is no public interest that
                                                                  outweighs the privacy interest
                                 Withheld inter-agency and        identified here. Disclosure of the
                                 intra-agency discussions, mental information would not reveal the
                                 impressions, and legal analysis operations or activities of the
                                 and strategy regarding the       federal government but instead
                                 investigation and potential      would expose those individuals
                                 prosecutions                     to unwarranted invasion of their
                                                                  personal privacy.


PSU_MDPA_000282065,              Email discussion between             Withheld in Full
PSU_MDPA_000282067,              USAO-MDPA, FBI, and US
PSU_MDPA_000282070,              Postal Inspection Service            (b)(5) – Attorney Work Product
PSU_MDPA_000282074                                                    & Deliberative Process
                                 Withheld pre-decisional intra-
                                 agency discussions regarding an
                                                                      Exemption (b)(5) – attorney
                                 additional angle for the
                                                                      work product privilege is
                                 investigation and potential
                                                                      intended to protect documents
                                 agencies that would need to be       and other memoranda prepared
                                 included.
                                                                      by an attorney in contemplation
                                                                      of litigation.

                                                                      (b)(6) and (b)(7)(C) – Privacy

                                                                      There is no public interest that
                                                                      outweighs the privacy interest
                                                                      identified here. Disclosure of the
                                                                      information would not reveal the
                                                                      operations or activities of the
                                                                      federal government but instead
                                                                      would expose those individuals
                                                                      to unwarranted invasion of their
                                                                      personal privacy.
                                          8
    Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 9 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                    EXEMPTION STATUS


PSU_MDPA_000282486,              Email discussion chain between Withheld in Full
PSU_MDPA_000282503               USAO-MDPA and FBI
                                 regarding Second Mile             (b)(5) – Attorney Work Product
                                                                   & Deliberative Process
                                 Withheld pre-decisional
                                 communication regarding a
                                                                   Exemption (b)(5) – attorney
                                 potential victim’s allegations
                                                                   work product privilege is
                                 and strategy on how federal
                                                                   intended to protect documents
                                 investigators should handle,      and other memoranda prepared
                                 including what information
                                                                   by an attorney in contemplation
                                 investigators need to potentially
                                                                   of litigation.
                                 seek.
                                                                  (b)(6) and (b)(7)(C) – Privacy

                                                                  There is no public interest that
                                                                  outweighs the privacy interest
                                                                  identified here. Disclosure of the
                                                                  information would not reveal the
                                                                  operations or activities of the
                                                                  federal government but instead
                                                                  would expose those individuals
                                                                  to unwarranted invasion of their
                                                                  personal privacy.


PSU_MDPA_000282521               Emails between USAO-MDPA         Withheld in Full
                                 attorneys regarding approval
                                 needed from Criminal Division    (b)(5) – Attorney Work Product
                                                                  & Deliberative Process
                                 Withheld USAO-MDPA
                                 criminal approval application    Exemption (b)(5) – attorney
                                 and recommended changes for
                                                                  work product privilege is
                                 agency approvals
                                                                  intended to protect documents
                                                                  and other memoranda prepared
                                                                  by an attorney in contemplation
                                                                  of litigation.

                                                                  (b)(6) and (b)(7)(C) – Privacy

                                          9
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 10 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                    EXEMPTION STATUS

                                                                  There is no public interest that
                                                                  outweighs the privacy interest
                                                                  identified here. Disclosure of the
                                                                  information would not reveal the
                                                                  operations or activities of the
                                                                  federal government but instead
                                                                  would expose those individuals
                                                                  to unwarranted invasion of their
                                                                  personal privacy.


PSU_MDPA_000282533,              Email discussion chain between Withheld in Full
                                 USAO-MDPA and FBI
                                                                (b)(5) – Attorney Work Product
                                 Withheld interagency           & Deliberative Process
                                 communication regarding the
                                 strategy and direction of the
                                                                Exemption (b)(5) – attorney
                                 investigation                  work product privilege is
                                                                  intended to protect documents
                                                                  and other memoranda prepared
                                                                  by an attorney in contemplation
                                                                  of litigation.

                                                                  (b)(6) and (b)(7)(C) – Privacy

                                                                  There is no public interest that
                                                                  outweighs the privacy interest
                                                                  identified here. Disclosure of the
                                                                  information would not reveal the
                                                                  operations or activities of the
                                                                  federal government but instead
                                                                  would expose those individuals
                                                                  to unwarranted invasion of their
                                                                  personal privacy.


PSU_MDPA_000282592,              Email discussion chain between Withheld in Full
PSU_MDPA_000282730               USAO-MDPA and FBI



                                         10
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 11 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                    EXEMPTION STATUS
                                 Withheld interagency             (b)(5) – Attorney Work Product
                                 communication regarding the      & Deliberative Process
                                 strategy and direction of the
                                 investigation
                                                                  Exemption (b)(5) – attorney
                                                                  work product privilege is
                                                                  intended to protect documents
                                                                  and other memoranda prepared
                                                                  by an attorney in contemplation
                                                                  of litigation.

                                                                  (b)(6) and (b)(7)(C) – Privacy

                                                                  There is no public interest that
                                                                  outweighs the privacy interest
                                                                  identified here. Disclosure of the
                                                                  information would not reveal the
                                                                  operations or activities of the
                                                                  federal government but instead
                                                                  would expose those individuals
                                                                  to unwarranted invasion of their
                                                                  personal privacy.


PSU_MDPA_000282819               Email discussion between         Withheld in Full
                                 USAO-MDPA and USPIS
                                 about potential subpoena         (b)(5) – Attorney Work Product
                                 requests                         & Deliberative Process

                                 Withheld interagency
                                                                  Exemption (b)(5) – attorney
                                 communications discussing
                                                                  work product privilege is
                                 investigation leads and
                                                                  intended to protect documents
                                 subpoena requests                and other memoranda prepared
                                                                  by an attorney in contemplation
                                                                  of litigation.

                                                                  (b)(6) and (b)(7)(C) – Privacy

                                                                  There is no public interest that
                                                                  outweighs the privacy interest
                                                                  identified here. Disclosure of the

                                         11
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 12 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                       EXEMPTION STATUS
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.


PSU_MDPA_000282845,              Email chain between USAO-           Withheld in Full
PSU_MDPA_000282849               MDPA prosecutors regarding
                                 direction of investigation and      (b)(5) – Attorney Work Product
                                 the potential use of 3 rd party     & Deliberative Process
                                 investigation tools
                                                                     Exemption (b)(5) – attorney
                                 Withheld intra-agency               work product privilege is
                                 discussions, mental impressions,
                                                                     intended to protect documents
                                 and legal analysis and strategy
                                                                     and other memoranda prepared
                                 regarding the investigation and
                                                                     by an attorney in contemplation
                                 potential prosecutions              of litigation.

                                                                     (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.


PSU_MDPA_000282851               Email discussion between         Withheld in Full
                                 USAO-MDPA and USPIS
                                 regarding potential unauthorized (b)(5) – Attorney Work Product
                                 release of information           & Deliberative Process

                                 Withheld inter-agency and
                                                                  Exemption (b)(5) – attorney
                                 intra-agency discussions, mental
                                                                  work product privilege is

                                          12
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 13 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                    EXEMPTION STATUS
                                 impressions, and legal analysis intended to protect documents
                                 and strategy regarding the       and other memoranda prepared
                                 investigation and potential      by an attorney in contemplation
                                 prosecutions                     of litigation.

                                                                     (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.


PSU_MDPA_000282852,              Email discussions between           Withheld in Full
PSU_MDPA_000282855               USAO-MDPA & FBI
                                                                     (b)(5) – Attorney Work Product
                                 Withheld discussions regarding      & Deliberative Process
                                 investigation developments and
                                 the strategy at that point in the
                                                                     Exemption (b)(5) – attorney
                                 investigation
                                                                     work product privilege is
                                                                     intended to protect documents
                                                                     and other memoranda prepared
                                                                     by an attorney in contemplation
                                                                     of litigation.

                                                                     (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.
                                          13
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 14 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                    EXEMPTION STATUS


PSU_MDPA_000282931               USAO-MDPA                        Withheld in Full

                                 Withheld grand jury subpoena     (b)(5) – Attorney Work Product
                                 breakdown and instructions       & Deliberative Process
                                 regarding the service of the
                                 grand jury subpoena
                                                                  Exemption (b)(5) – attorney
                                                                  work product privilege is
                                                                  intended to protect documents
                                                                  and other memoranda prepared
                                                                  by an attorney in contemplation
                                                                  of litigation.

                                                                  (b)(6) and (b)(7)(C) – Privacy

                                                                  There is no public interest that
                                                                  outweighs the privacy interest
                                                                  identified here. Disclosure of the
                                                                  information would not reveal the
                                                                  operations or activities of the
                                                                  federal government but instead
                                                                  would expose those individuals
                                                                  to unwarranted invasion of their
                                                                  personal privacy.


PSU_MDPA_000282934               Email communication between Withheld in Full
                                 USAO-MDPA and USPIS
                                 regarding a Penn State subpoena (b)(5) – Attorney Work Product
                                                                  & Deliberative Process
                                 Withheld inter-agency and
                                 intra-agency discussions, mental Exemption (b)(5) – attorney
                                 impressions, and legal analysis
                                                                  work product privilege is
                                 and strategy regarding the
                                                                  intended to protect documents
                                 investigation and potential
                                                                  and other memoranda prepared
                                 prosecutions                     by an attorney in contemplation
                                                                  of litigation.

                                                                  (b)(6) and (b)(7)(C) – Privacy

                                         14
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 15 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                       EXEMPTION STATUS

                                                                    There is no public interest that
                                                                    outweighs the privacy interest
                                                                    identified here. Disclosure of the
                                                                    information would not reveal the
                                                                    operations or activities of the
                                                                    federal government but instead
                                                                    would expose those individuals
                                                                    to unwarranted invasion of their
                                                                    personal privacy.

PSU_MDPA_000283065,              Email communication between        Withheld in Full
PSU_MDPA_000283076,              USAO-MDPA and USPIS
PSU_MDPA_000283078               regarding suggested changes to     (b)(5) – Attorney Work Product
                                 preservation letters and           & Deliberative Process
                                 subpoenas
                                                                    Exemption (b)(5) – attorney
                                 Withheld inter-agency and
                                                                    work product privilege is
                                 intra-agency discussions, mental   intended to protect documents
                                 impressions, and legal analysis
                                                                    and other memoranda prepared
                                 and strategy regarding the
                                                                    by an attorney in contemplation
                                 investigation and potential
                                                                    of litigation.
                                 prosecutions
                                                                    (b)(6) and (b)(7)(C) – Privacy

                                                                    There is no public interest that
                                                                    outweighs the privacy interest
                                                                    identified here. Disclosure of the
                                                                    information would not reveal the
                                                                    operations or activities of the
                                                                    federal government but instead
                                                                    would expose those individuals
                                                                    to unwarranted invasion of their
                                                                    personal privacy.

PSU_MDPA_000283067,              Email communication between        Withheld in Full
                                 USAO-MDPA prosecutors
                                 regarding victim interviews        (b)(5) – Attorney Work Product
                                                                    & Deliberative Process



                                         15
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 16 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                       EXEMPTION STATUS
                                 Withheld inter-agency and           Exemption (b)(5) – attorney
                                 intra-agency discussions, mental    work product privilege is
                                 impressions, and legal analysis     intended to protect documents
                                 and strategy regarding the          and other memoranda prepared
                                 investigation and potential         by an attorney in contemplation
                                 prosecutions                        of litigation.

                                                                     (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU_MDPA_000283070,              Email communication between         Withheld in Full
PSU_MDPA_000283073               USAO-MDPA and USPIS
                                 regarding potential statutes to     (b)(5) – Attorney Work Product
                                 criminally charge individuals       & Deliberative Process

                                 Withheld inter-agency and
                                                                     Exemption (b)(5) – attorney
                                 intra-agency discussions, mental
                                                                     work product privilege is
                                 impressions, and legal analysis     intended to protect documents
                                 and strategy regarding the
                                                                     and other memoranda prepared
                                 investigation and potential
                                                                     by an attorney in contemplation
                                 prosecutions
                                                                     of litigation.

                                                                     (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals


                                         16
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 17 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                       EXEMPTION STATUS
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU_MDPA_000283085               Email between USAO-MDPA             Withheld in Full
                                 prosecutors regarding direction
                                 of investigation                    (b)(5) – Attorney Work Product
                                                                     & Deliberative Process
                                 Withheld intra-agency
                                 discussions, mental impressions,
                                                                  Exemption (b)(5) – attorney
                                 and legal analysis and strategy
                                                                  work product privilege is
                                 regarding the investigation and intended to protect documents
                                 potential prosecutions
                                                                  and other memoranda prepared
                                                                  by an attorney in contemplation
                                                                  of litigation.

                                                                     (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU-MDPA-000284695               Email exchange between              Withheld in Full
                                 Department of Education and
                                 USAO-MDPA prosecutors               (b)(5) – Attorney Work Product
                                 regarding a draft confidential      & Deliberative Process
                                 report
                                                                     Exemption (b)(5) – attorney
                                 Withheld inter-agency and
                                                                     work product privilege is
                                 intra-agency discussions, mental
                                                                     intended to protect documents
                                 impressions, and legal analysis
                                                                     and other memoranda prepared
                                 and strategy regarding the          by an attorney in contemplation
                                 investigation and potential
                                                                     of litigation.
                                 prosecutions
                                                                     (b)(6) and (b)(7)(C) – Privacy

                                         17
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 18 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                       EXEMPTION STATUS

                                                                    There is no public interest that
                                                                    outweighs the privacy interest
                                                                    identified here. Disclosure of the
                                                                    information would not reveal the
                                                                    operations or activities of the
                                                                    federal government but instead
                                                                    would expose those individuals
                                                                    to unwarranted invasion of their
                                                                    personal privacy.

PSU_MDPA_000301640               Email between USAO-MDPA            Withheld in Full
                                 prosecutors drafting legal
                                 memorandum and suggested           (b)(5) – Attorney Work Product
                                 edits                              & Deliberative Process

                                 Withheld intra-agency
                                                                    Exemption (b)(5) – attorney
                                 discussions, mental impressions,
                                                                    work product privilege is
                                 and legal analysis and strategy    intended to protect documents
                                 regarding the investigation and
                                                                    and other memoranda prepared
                                 potential prosecutions
                                                                    by an attorney in contemplation
                                                                    of litigation.

                                                                    (b)(6) and (b)(7)(C) – Privacy

                                                                    There is no public interest that
                                                                    outweighs the privacy interest
                                                                    identified here. Disclosure of the
                                                                    information would not reveal the
                                                                    operations or activities of the
                                                                    federal government but instead
                                                                    would expose those individuals
                                                                    to unwarranted invasion of their
                                                                    personal privacy.

PSU_MDPA_000302151,              Emails between USAO-MDPA Withheld in Full
PSU_MDPA_000304014               prosecutors discussing case
PSU_MDPA_000304015,              details, individuals of interest to (b)(5) – Attorney Work Product
PSU_MDPA_000304901,              interview and bring before the      & Deliberative Process
PSU_MDPA_000304902,              grand jury


                                         18
    Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 19 of 46



                             VAUGHN INDEX – EOUSA

     Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                       DESCRIPTION                    EXEMPTION STATUS
 PSU_MDPA_000304903,                                               Exemption (b)(5) – attorney
 PSU_MDPA_000305282               Withheld inter-agency and        work product privilege is
 PSU_MDPA_000309156,              intra-agency discussions, mental intended to protect documents
 PSU_MDPA_000309157,              impressions, and legal analysis and other memoranda prepared
 PSU_MDPA_000309225,              and strategy regarding the       by an attorney in contemplation
 PSU_MDPA_000309369,              investigation and potential      of litigation.
 PSU_MDPA_000309533,              prosecutions
 PSU_MDPA_000309564                                                (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU_MDPA_000305274,               Email between USAO-MDPA            Withheld in Full
PSU_MDPA_000309388,               prosecutors and Criminal
PSU_MDPA_000309391,               Division of DOJ regarding          (b)(5) – Attorney Work Product
PSU_MDPA_000309449,               grand jury disclosure and draft    & Deliberative Process
                                  memoranda
                                                                     Exemption (b)(5) – attorney
                                  Withheld inter-agency and
                                                                     work product privilege is
                                  intra-agency discussions, mental   intended to protect documents
                                  impressions, and legal analysis
                                                                     and other memoranda prepared
                                  and strategy regarding the
                                                                     by an attorney in contemplation
                                  investigation and potential
                                                                     of litigation.
                                  prosecutions
                                                                     (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals


                                          19
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 20 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                       EXEMPTION STATUS
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU_MDPA_000305571               Email surrounding federal grand Withheld in Full
                                 jury subpoena response,
                                                                  (b)(5) – Attorney Work Product
                                 Withheld inter-agency and        & Deliberative Process
                                 intra-agency discussions, mental
                                 impressions, and legal analysis
                                                                  Exemption (b)(5) – attorney
                                 and strategy regarding the
                                                                  work product privilege is
                                 investigation and potential      intended to protect documents
                                 prosecutions
                                                                  and other memoranda prepared
                                                                  by an attorney in contemplation
                                                                  of litigation.

                                                                     (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU_MDPA_000309148               Emails between USAO-MDPA            Withheld in Full
                                 and Department of Education
                                 discussing possible Clery Act       (b)(5) – Attorney Work Product
                                 violations                          & Deliberative Process

                                 Withheld inter-agency and           Exemption (b)(5) – attorney
                                 intra-agency discussions, mental
                                                                     work product privilege is
                                 impressions, and legal analysis
                                                                     intended to protect documents
                                 and strategy regarding the
                                                                     and other memoranda prepared
                                 investigation and potential         by an attorney in contemplation
                                 prosecutions
                                                                     of litigation.

                                                                     (b)(6) and (b)(7)(C) – Privacy

                                         20
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 21 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                       EXEMPTION STATUS

                                                                    There is no public interest that
                                                                    outweighs the privacy interest
                                                                    identified here. Disclosure of the
                                                                    information would not reveal the
                                                                    operations or activities of the
                                                                    federal government but instead
                                                                    would expose those individuals
                                                                    to unwarranted invasion of their
                                                                    personal privacy.

PSU_MDPA_000309499               Emails between USAO-MDPA           Withheld in Full
                                 and the FBI regarding potential
                                 PSU waivers                        (b)(5) – Attorney Work Product
                                                                    & Deliberative Process
                                 Withheld inter-agency and
                                 intra-agency discussions, mental
                                                                    Exemption (b)(5) – attorney
                                 impressions, and legal analysis
                                                                    work product privilege is
                                 and strategy regarding the         intended to protect documents
                                 investigation and potential
                                                                    and other memoranda prepared
                                 prosecutions
                                                                    by an attorney in contemplation
                                                                    of litigation.

                                                                    (b)(6) and (b)(7)(C) – Privacy

                                                                    There is no public interest that
                                                                    outweighs the privacy interest
                                                                    identified here. Disclosure of the
                                                                    information would not reveal the
                                                                    operations or activities of the
                                                                    federal government but instead
                                                                    would expose those individuals
                                                                    to unwarranted invasion of their
                                                                    personal privacy.

PSU_MDPA_000309501,              Email between USAO-MDPA,           Withheld in Full
PSU_MDPA_000309503,              USPIS, and FBI regarding
PSU_MDPA_000309569,              investigation developments         (b)(5) – Attorney Work Product
PSU_MDPA_000309572                                                  & Deliberative Process



                                         21
    Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 22 of 46



                             VAUGHN INDEX – EOUSA

     Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                       DESCRIPTION                       EXEMPTION STATUS
 PSU_MDPA_000309576,              Withheld inter-agency and           Exemption (b)(5) – attorney
 PSU_MDPA_000309579               intra-agency discussions, mental    work product privilege is
                                  impressions, and legal analysis     intended to protect documents
                                  and strategy regarding the          and other memoranda prepared
                                  investigation and potential         by an attorney in contemplation
                                  prosecutions                        of litigation.

                                                                      (b)(6) and (b)(7)(C) – Privacy

                                                                      There is no public interest that
                                                                      outweighs the privacy interest
                                                                      identified here. Disclosure of the
                                                                      information would not reveal the
                                                                      operations or activities of the
                                                                      federal government but instead
                                                                      would expose those individuals
                                                                      to unwarranted invasion of their
                                                                      personal privacy.

PSU_MDPA_000309535,               Emails between USAO-MDPA Withheld in Full
PSU_MDPA_000309555,               and Criminal Division regarding
PSU_MDPA_000309558                potential PSU waivers and the   (b)(5) – Attorney Work Product
                                  case trajectory                 & Deliberative Process

                                  Withheld inter-agency and
                                                                      Exemption (b)(5) – attorney
                                  intra-agency discussions, mental
                                                                      work product privilege is
                                  impressions, and legal analysis     intended to protect documents
                                  and strategy regarding the
                                                                      and other memoranda prepared
                                  investigation and potential
                                                                      by an attorney in contemplation
                                  prosecutions
                                                                      of litigation.

                                                                      (b)(6) and (b)(7)(C) – Privacy

                                                                      There is no public interest that
                                                                      outweighs the privacy interest
                                                                      identified here. Disclosure of the
                                                                      information would not reveal the
                                                                      operations or activities of the
                                                                      federal government but instead
                                                                      would expose those individuals


                                          22
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 23 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                       EXEMPTION STATUS
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU_MDPA_000310077,              Emails between USAO-MDPA            Withheld in Full
PSU_MDPA_000310078               prosecutors regarding potential
                                 subpoena issues that require        (b)(5) – Attorney Work Product
                                 approval                            & Deliberative Process

                                 Withheld inter-agency and
                                                                     Exemption (b)(5) – attorney
                                 intra-agency discussions, mental
                                                                     work product privilege is
                                 impressions, and legal analysis     intended to protect documents
                                 and strategy regarding the
                                                                     and other memoranda prepared
                                 investigation for potential
                                                                     by an attorney in contemplation
                                 prosecutions, and 3 rd party
                                                                     of litigation.
                                 information
                                                                     (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU_MDPA_000310079               Emails between USAO-MDPA            Withheld in Full
                                 prosecutors regarding potential
                                 Clery Act violations                (b)(5) – Attorney Work Product
                                                                     & Deliberative Process
                                 Withheld inter-agency and
                                 intra-agency discussions, mental    Exemption (b)(5) – attorney
                                 impressions, and legal analysis
                                                                     work product privilege is
                                 and strategy regarding the
                                                                     intended to protect documents
                                 investigation for potential
                                                                     and other memoranda prepared
                                 prosecutions, and 3 rd party        by an attorney in contemplation
                                 information
                                                                     of litigation.

                                                                     (b)(6) and (b)(7)(C) – Privacy

                                         23
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 24 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                    EXEMPTION STATUS

                                                                  There is no public interest that
                                                                  outweighs the privacy interest
                                                                  identified here. Disclosure of the
                                                                  information would not reveal the
                                                                  operations or activities of the
                                                                  federal government but instead
                                                                  would expose those individuals
                                                                  to unwarranted invasion of their
                                                                  personal privacy.

PSU_MDPA_000310153               Emails between USAO_MDPA, Withheld in Full
                                 USPIS, and FBI regarding
                                 Victims                          (b)(5) – Attorney Work Product
                                                                  & Deliberative Process
                                 Withheld inter-agency and
                                 intra-agency discussions, mental
                                                                  Exemption (b)(5) – attorney
                                 impressions, and legal analysis
                                                                  work product privilege is
                                 and strategy regarding the       intended to protect documents
                                 investigation for potential
                                                                  and other memoranda prepared
                                 prosecutions, and 3 rd party
                                                                  by an attorney in contemplation
                                 information
                                                                  of litigation.

                                                                  (b)(6) and (b)(7)(C) – Privacy

                                                                  There is no public interest that
                                                                  outweighs the privacy interest
                                                                  identified here. Disclosure of the
                                                                  information would not reveal the
                                                                  operations or activities of the
                                                                  federal government but instead
                                                                  would expose those individuals
                                                                  to unwarranted invasion of their
                                                                  personal privacy.

PSU_MDPA_000310188               Emails between USAO-MDPA Withheld in Full
                                 and USPIS drafting a memo and
                                 discussing interviewees       (b)(5) – Attorney Work Product
                                                               & Deliberative Process



                                         24
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 25 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                       EXEMPTION STATUS
                                 Withheld inter-agency and           Exemption (b)(5) – attorney
                                 intra-agency discussions, mental    work product privilege is
                                 impressions, and legal analysis     intended to protect documents
                                 and strategy regarding the          and other memoranda prepared
                                 investigation for potential         by an attorney in contemplation
                                 prosecutions, and 3 rd party        of litigation.
                                 information
                                                                     (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU_MDPA_000310193               Email between USAO-MDPA             Withheld in Full
                                 prosecutors regarding the
                                 direction of the investigation      (b)(5) – Attorney Work Product
                                 and potential prosecutions          & Deliberative Process

                                 Withheld inter-agency and
                                                                     Exemption (b)(5) – attorney
                                 intra-agency discussions, mental
                                                                     work product privilege is
                                 impressions, and legal analysis     intended to protect documents
                                 and strategy regarding the
                                                                     and other memoranda prepared
                                 investigation for potential
                                                                     by an attorney in contemplation
                                 prosecutions, and 3 rd party
                                                                     of litigation.
                                 information
                                                                     (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals


                                         25
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 26 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                       EXEMPTION STATUS
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU_MDPA_000310309               USAO-MDPA email pertaining          Withheld in Full
                                 to grand jury disclosure
                                                                     (b)(5) – Attorney Work Product
                                 Withheld inter-agency and           & Deliberative Process
                                 intra-agency discussions, mental
                                 impressions, and legal analysis
                                                                     Exemption (b)(5) – attorney
                                 and strategy regarding the
                                                                     work product privilege is
                                 investigation for potential         intended to protect documents
                                 prosecutions, and 3 rd party
                                                                     and other memoranda prepared
                                 information
                                                                     by an attorney in contemplation
                                                                     of litigation.

                                                                     (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

                                                                     (b)(3)

                                                                     Exemption (b)(3) incorporates
                                                                     other nondisclosure provisions
                                                                     that are contained in other
                                                                     statutes. Exemption 3 protect
                                                                     from disclosure information
                                                                     prohibited from disclosure by
                                                                     another federal statute provided
                                                                     the statue either (A) requires that
                                                                     the matter be withheld from the
                                                                     public in such a manner as to
                                                                     leave no discretion on the issue;
                                                                     or B) establishes particular
                                         26
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 27 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                       EXEMPTION STATUS
                                                                     criteria for withholding or refers
                                                                     to particular types of matters to
                                                                     be withheld

                                                                     Federal Rules of Criminal
                                                                     Procedure 6(e) – Prohibition
                                                                     Against Disclosure of Records
                                                                     Related to Matters Occurring
                                                                     Before the Grand Jury
PSU_MDPA_000310321               Emails between USAO-MDPA            Withheld in Full
                                 prosecutors discussing
                                 comparable cases and issues         (b)(5) – Attorney Work Product
                                 that may need consideration         & Deliberative Process
                                 during the PSU investigation.
                                                                     Exemption (b)(5) – attorney
                                 Withheld inter-agency and
                                                                     work product privilege is
                                 intra-agency discussions, mental
                                                                     intended to protect documents
                                 impressions, and legal analysis
                                                                     and other memoranda prepared
                                 and strategy regarding the          by an attorney in contemplation
                                 investigation for potential
                                                                     of litigation.
                                 prosecutions, and 3 rd party
                                 information
                                                                     (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU_MDPA_000310329               Emails between USAO-MDPA            Withheld in Full
                                 prosecutors discussing potential
                                 interviews pertinent to the         (b)(5) – Attorney Work Product
                                 investigation.                      & Deliberative Process

                                 Withheld intra-agency
                                                                  Exemption (b)(5) – attorney
                                 discussions, mental impressions,
                                                                  work product privilege is

                                         27
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 28 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                       EXEMPTION STATUS
                                 and legal analysis and strategy     intended to protect documents
                                 regarding the investigation for     and other memoranda prepared
                                 potential prosecutions, and 3 rd    by an attorney in contemplation
                                 party information                   of litigation.

                                                                     (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU_MDPA_000310368,              Emails between USAO-MDPA,           Withheld in Full
PSU_MDPA_000310492,              FBI, and USPIS regarding
PSU_MDPA_000400713               investigation updates and           (b)(5) – Attorney Work Product
                                 developments.                       & Deliberative Process
                                 Withheld inter-agency and
                                 intra-agency discussions, mental    Exemption (b)(5) – attorney
                                 impressions, and legal analysis
                                                                     work product privilege is
                                 and strategy regarding the
                                                                     intended to protect documents
                                 investigation for potential
                                                                     and other memoranda prepared
                                 prosecutions, and 3 rd party        by an attorney in contemplation
                                 information
                                                                     of litigation.

                                                                     (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.


                                          28
    Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 29 of 46



                             VAUGHN INDEX – EOUSA

     Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                        EXEMPTION STATUS
 PSU_MDPA_000310501,              Email between USAO-MDPA             Withheld in Full
 PSU_MDPA_000310502               personnel seeking guidance on
                                  handling particular issues that    (b)(5) – Attorney Work Product
                                  come up as the investigation       & Deliberative Process
                                  unfolds.
                                                                     Exemption (b)(5) – attorney
                                  Withheld inter-agency and
                                                                     work product privilege is
                                  intra-agency discussions, mental
                                                                     intended to protect documents
                                  impressions, and legal analysis    and other memoranda prepared
                                  and strategy regarding the
                                                                     by an attorney in contemplation
                                  investigation for potential
                                                                     of litigation.
                                  prosecutions, and 3 rd party
                                  information                        (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU_MDPA_000310570,               Emails between USAO-MDPA           Withheld in Full
PSU_MDPA_000310624,               regarding subpoenas, and
PSU_MDPA_000310626,               further investigative updates      (b)(5) – Attorney Work Product
PSU_MDPA_000310709,               and case strategy, potential       & Deliberative Process
PSU_MDPA_000356014,               witnesses
PSU_MDPA_000356025,
                                                                     Exemption (b)(5) – attorney
PSU_MDPA_000375075,               Withheld inter-agency and
                                                                     work product privilege is
PSU_MDPA_000384997,               intra-agency discussions, mental   intended to protect documents
PSU_MDPA_000388492                impressions, and legal analysis
                                                                     and other memoranda prepared
                                  and strategy regarding the
                                                                     by an attorney in contemplation
                                  investigation for potential
                                                                     of litigation.
                                  prosecutions, and 3 rd party
                                  information
                                                                     (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest

                                          29
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 30 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                       EXEMPTION STATUS
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU_MDPA_000310701               Emails between USAO-MDPA            Withheld in Full
                                 & USPIS discussing case
                                 strategy and potential sources      (b)(5) – Attorney Work Product
                                 for information to move             & Deliberative Process
                                 investigation forward
                                                                     Exemption (b)(5) – attorney
                                 Withheld inter-agency and           work product privilege is
                                 intra-agency discussions, mental
                                                                     intended to protect documents
                                 impressions, and legal analysis
                                                                     and other memoranda prepared
                                 and strategy regarding the
                                                                     by an attorney in contemplation
                                 investigation for potential         of litigation.
                                 prosecutions, and 3 rd party
                                 information
                                                                     (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU_MDPA_000339549,              Email between USAO-MDPA             Withheld in Full
PSU_MDPA_000339560,              & Department of Education
PSU_MDPA_000342466,              Discussing case developments        (b)(5) – Attorney Work Product
PSU_MDPA_000344120               and individual statements,          & Deliberative Process
PSU_MDPA_000365223               Cleary Act Investigation
                                 developments
                                                                     Exemption (b)(5) – attorney
                                                                     work product privilege is
                                                                     intended to protect documents

                                         30
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 31 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                       EXEMPTION STATUS
                                 Withheld inter-agency and           and other memoranda prepared
                                 intra-agency discussions, mental    by an attorney in contemplation
                                 impressions, and legal analysis     of litigation.
                                 and strategy regarding the
                                 investigation for potential         (b)(6) and (b)(7)(C) – Privacy
                                 prosecutions, and 3 rd party
                                 information                         There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU_MDPA_000281999               Email between Duane Morris          Released in Part
                                 LLP & USAO-MDPA
                                 regarding production of records     (b)(6) and (b)(7)(C) – Privacy

                                 Withheld 3 rd party information     There is no public interest that
                                 and confidential password           outweighs the privacy interest
                                 regarding encrypted documents       identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU_MDPA_000282004,              Emails between McShea Law           Released in Part
PSU_MDPA_000282009               Firm & USAO regarding their
                                 client witness                      (b)(6) and (b)(7)(C) – Privacy

                                 Withheld 3 rd party client details, There is no public interest that
                                 grand jury witness status.          outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals

                                          31
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 32 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                       EXEMPTION STATUS
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU_MDPA_000282024               Email chain with 1 st email from    Released in Part
                                 Duane Morris LLP & USAO-
                                 MDPA; 2 nd email between            (b)(5) – Attorney Work Product
                                 USAO-MDPA and Criminal              & Deliberative Process
                                 Division DOJ
                                                                     Exemption (b)(5) – attorney
                                 Withheld all 3 rd party
                                                                     work product privilege is
                                 information and government          intended to protect documents
                                 legal impression of federal
                                                                     and other memoranda prepared
                                 personnel.
                                                                     by an attorney in contemplation
                                                                     of litigation.

                                                                     (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest
                                                                     identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU_MDPA_000282027,              Email chain with 1 st email from Release in Part
PSU_MDPA_000282028               Duane Morris LLP & USAO-
                                 MDPA; emails between USAO- (b)(6) and (b)(7)(C) – Privacy
                                 MDPA discussing interviewees
                                 during the investigation         There is no public interest that
                                                                  outweighs the privacy interest
                                             rd
                                 Withheld 3 party names and       identified here. Disclosure of the
                                 information                      information would not reveal the
                                                                  operations or activities of the
                                                                  federal government but instead
                                                                  would expose those individuals
                                                                  to unwarranted invasion of their
                                                                  personal privacy.


                                         32
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 33 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                       EXEMPTION STATUS

PSU_MDPA_000282035               Emails between USAO-MDPA,          Released in Part
PSU_MDPA_000282036               FBI, Department of Education,
PSU_MDPA_000310554               & USPIS regarding meetings         (b)(6) and (b)(7)(C) – Privacy
                                 schedules
                                                                    There is no public interest that
                                 Withheld 3 rdparty names and       outweighs the privacy interest
                                 information, and law               identified here. Disclosure of the
                                 enforcement names and direct       information would not reveal the
                                 contact information                operations or activities of the
                                                                    federal government but instead
                                                                    would expose those individuals
                                                                    to unwarranted invasion of their
                                                                    personal privacy.

PSU_MDPA_000282068               Email between USAO-MDPA,           Release in Part
                                 FBI, Department of Education,
                                 & USPIS (bottom portion            (b)(6) and (b)(7)(C) – Privacy
                                 duplicate)
                                                                    There is no public interest that
                                 Withheld law enforcement           outweighs the privacy interest
                                 names                              identified here. Disclosure of the
                                                                    information would not reveal the
                                                                    operations or activities of the
                                                                    federal government but instead
                                                                    would expose those individuals
                                                                    to unwarranted invasion of their
                                                                    personal privacy.

PSU_MDPA_000282494,              Email between USAO-MDPA            Released in Part
PSU_MDPA_000282516               & FBI regarding public article
                                 and what information could         (b)(5) – Attorney Work Product
                                 mean for the investigation         & Deliberative Process

                                 Withheld government personnel
                                                                    Exemption (b)(5) – attorney
                                 mental impressions regarding
                                                                    work product privilege is
                                 the interview in relation to the
                                                                    intended to protect documents
                                 case                               and other memoranda prepared
                                                                    by an attorney in contemplation
                                                                    of litigation.


                                         33
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 34 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                    EXEMPTION STATUS

                                                                  (b)(6) and (b)(7)(C) – Privacy

                                                                  There is no public interest that
                                                                  outweighs the privacy interest
                                                                  identified here. Disclosure of the
                                                                  information would not reveal the
                                                                  operations or activities of the
                                                                  federal government but instead
                                                                  would expose those individuals
                                                                  to unwarranted invasion of their
                                                                  personal privacy.

PSU_MDPA_000282590               Emails between USAO-MDPA,        Released in Part
                                 USPIS, and FBI discussing the
                                 latest development in the        (b)(5) – Attorney Work Product
                                 investigation                    & Deliberative Process

                                                                  Exemption (b)(5) – attorney
                                                                  work product privilege is
                                                                  intended to protect documents
                                                                  and other memoranda prepared
                                                                  by an attorney in contemplation
                                                                  of litigation.

                                                                  (b)(6) and (b)(7)(C) – Privacy

                                                                  There is no public interest that
                                                                  outweighs the privacy interest
                                                                  identified here. Disclosure of the
                                                                  information would not reveal the
                                                                  operations or activities of the
                                                                  federal government but instead
                                                                  would expose those individuals
                                                                  to unwarranted invasion of their
                                                                  personal privacy.

PSU_MDPA_000282858               Email chain between USAO-        Released in Part
                                 MDPA & USPIS discussing a



                                         34
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 35 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                    EXEMPTION STATUS
                                 case development and             (b)(5) – Attorney Work Product
                                 scheduling meeting               & Deliberative Process

                                 Withheld government personnel
                                                               Exemption (b)(5) – attorney
                                 mental impression and legal   work product privilege is
                                 analysis
                                                               intended to protect documents
                                                               and other memoranda prepared
                                                               by an attorney in contemplation
                                                               of litigation.

                                                                  (b)(6) and (b)(7)(C) – Privacy

                                                                  There is no public interest that
                                                                  outweighs the privacy interest
                                                                  identified here. Disclosure of the
                                                                  information would not reveal the
                                                                  operations or activities of the
                                                                  federal government but instead
                                                                  would expose those individuals
                                                                  to unwarranted invasion of their
                                                                  personal privacy.

PSU_MDPA_000284598               Emails between USAO-MPDA         Released in Part
                                 & Department of Education
                                 scheduling meeting               (b)(6) and (b)(7)(C) – Privacy

                                 Withheld government personnel There is no public interest that
                                 names & direct contact        outweighs the privacy interest
                                 information                   identified here. Disclosure of the
                                                               information would not reveal the
                                                               operations or activities of the
                                                               federal government but instead
                                                               would expose those individuals
                                                               to unwarranted invasion of their
                                                               personal privacy.

PSU_MDPA_000285128,              Email from 3 rd party to USAO- Released in Part
PSU_MDPA_000286123,              MDPA regarding blog posts and
PSU_MDPA_000286125,              other information they wanted  Exemption (b)(5) – attorney
PSU_MDPA_000286128,              to relay to prosecutors        work product privilege is

                                         35
    Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 36 of 46



                             VAUGHN INDEX – EOUSA

     Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                       DESCRIPTION                    EXEMPTION STATUS
 PSU_MDPA_000356014                                                intended to protect documents
                                  Withheld all 3 rd party          and other memoranda prepared
                                  information and 3 rd party       by an attorney in contemplation
                                  informant direct contact         of litigation.
                                  information
                                                                   (b)(6) and (b)(7)(C) – Privacy

                                                                   There is no public interest that
                                                                   outweighs the privacy interest
                                                                   identified here. Disclosure of the
                                                                   information would not reveal the
                                                                   operations or activities of the
                                                                   federal government but instead
                                                                   would expose those individuals
                                                                   to unwarranted invasion of their
                                                                   personal privacy.

PSU_MDPA_000291583,               Email between USAO-MDPA          Released in Part
PSU_MDPA_000291638                prosecutors regarding meeting
                                  with Department of Education     (b)(5) – Attorney Work Product
                                                                   & Deliberative Process
                                  Withheld mental impressions of
                                  government personnel           Exemption (b)(5) – attorney
                                                                 work product privilege is
                                                                 intended to protect documents
                                                                 and other memoranda prepared
                                                                 by an attorney in contemplation
                                                                 of litigation.

                                                                   (b)(6) and (b)(7)(C) – Privacy

                                                                   There is no public interest that
                                                                   outweighs the privacy interest
                                                                   identified here. Disclosure of the
                                                                   information would not reveal the
                                                                   operations or activities of the
                                                                   federal government but instead
                                                                   would expose those individuals
                                                                   to unwarranted invasion of their
                                                                   personal privacy.


                                           36
    Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 37 of 46



                             VAUGHN INDEX – EOUSA

     Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                       DESCRIPTION                        EXEMPTION STATUS
 PSU_MDPA_000291665               Email between USAO-MDPA              Released in Part
                                  regarding article
                                                                      (b)(5) – Attorney Work Product
                                  Withheld deliberative inquiry       & Deliberative Process
                                  and government personnel
                                  direct information
                                                                      Exemption (b)(5) – attorney
                                                                      work product privilege is
                                                                      intended to protect documents
                                                                      and other memoranda prepared
                                                                      by an attorney in contemplation
                                                                      of litigation.

                                                                      (b)(6) and (b)(7)(C) – Privacy

                                                                      There is no public interest that
                                                                      outweighs the privacy interest
                                                                      identified here. Disclosure of the
                                                                      information would not reveal the
                                                                      operations or activities of the
                                                                      federal government but instead
                                                                      would expose those individuals
                                                                      to unwarranted invasion of their
                                                                      personal privacy.

PSU__MDPA_000300511               Email between USAO-MDPA             Released in Part
                                  regarding article that alludes to
                                  possible leak                       (b)(6) and (b)(7)(C) – Privacy

                                  Withheld government personnel There is no public interest that
                                  direct information            outweighs the privacy interest
                                                                identified here. Disclosure of the
                                                                information would not reveal the
                                                                operations or activities of the
                                                                federal government but instead
                                                                would expose those individuals
                                                                to unwarranted invasion of their
                                                                personal privacy.


PSU_MDPA_000304899                Email chain between USAO-    Released in Part
                                  MDPA following media inquiry

                                           37
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 38 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                    EXEMPTION STATUS
                                                                  (b)(5) – Attorney Work Product
                                 Withheld government personnel & Deliberative Process
                                 mental impression and analysis;
                                 3 rd party information
                                                                  Exemption (b)(5) – attorney
                                                                  work product privilege is
                                                                  intended to protect documents
                                                                  and other memoranda prepared
                                                                  by an attorney in contemplation
                                                                  of litigation.

                                                                  (b)(6) and (b)(7)(C) – Privacy

                                                                  There is no public interest that
                                                                  outweighs the privacy interest
                                                                  identified here. Disclosure of the
                                                                  information would not reveal the
                                                                  operations or activities of the
                                                                  federal government but instead
                                                                  would expose those individuals
                                                                  to unwarranted invasion of their
                                                                  personal privacy.

PSU_MDPA_000306929,              Emails between Freeh Group &     Released in Part
PSU_MDPA_000310372               USAO-MDPA
PSU_MDPA_000626783                                                (b)(6) and (b)(7)(C) – Privacy
                                 Withheld 3 rd party names &
                                 identifying information          There is no public interest that
                                                                  outweighs the privacy interest
                                                                  identified here. Disclosure of the
                                                                  information would not reveal the
                                                                  operations or activities of the
                                                                  federal government but instead
                                                                  would expose those individuals
                                                                  to unwarranted invasion of their
                                                                  personal privacy.

PSU_MDPA_000309158               Email between USAO-MDPA          Released in Part
                                 regarding PSU
                                                                  (b)(6) and (b)(7)(C) – Privacy



                                         38
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 39 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                     EXEMPTION STATUS
                                 Withheld 3 rd party direct        There is no public interest that
                                 information                       outweighs the privacy interest
                                                                   identified here. Disclosure of the
                                                                   information would not reveal the
                                                                   operations or activities of the
                                                                   federal government but instead
                                                                   would expose those individuals
                                                                   to unwarranted invasion of their
                                                                   personal privacy.

PSU_MDPA_000309226               Emails between USAO-MDPA,         Released in Part
PSU_MDPA_000309450,              USPIS, FBI, and/or DOJ
PSU_MDPA_000309562,              personnel regarding film          (b)(6) and (b)(7)(C) – Privacy
PSU_MDPA_000309993,              information, or media articles
PSU_MDPA_000309996,                                                There is no public interest that
PSU_MDPA_000310082,              Withheld government               outweighs the privacy interest
PSU_MDPA_000310184,              personnel/law enforcement         identified here. Disclosure of the
PSU_MDPA_000310205,              direct information                information would not reveal the
PSU_MDPA_000310224,                                                operations or activities of the
PSU_MDPA_000310230,                                                federal government but instead
PSU_MDPA_000310287,                                                would expose those individuals
PSU_MDPA_000310304,                                                to unwarranted invasion of their
PSU_MDPA_000310370,                                                personal privacy.
PSU_MDPA_000310482,
PSU_MDPA_000310581,
PSU_MDPA_000310616,
PSU_MDPA_000310620,
PSU_MDPA_000310621,
PSU_MDPA_000311490,
PSU_MDPA_000334669,
PSU_MDPA_000344025,
PSU_MDPA_000369452,
PSU_MDPA_000387517,
PSU_MDPA_000395962,
PSU_MDPA_000400719,
PSU_MDPA_000496277
PSU_MDPA_000309452               Emails between Duane Morris       Released in Part
PSU_MDPA_000309497,              LLP & USAO-MDPA, FBI,
PSU_MDPA_000309581               and/or USPIS                      (b)(6) and (b)(7)(C) – Privacy



                                          39
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 40 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                     DESCRIPTION                        EXEMPTION STATUS
                                 Withheld information relating to    There is no public interest that
                                 3 rd parties and law enforcement    outweighs the privacy interest
                                 personnel direct information        identified here. Disclosure of the
                                                                     information would not reveal the
                                                                     operations or activities of the
                                                                     federal government but instead
                                                                     would expose those individuals
                                                                     to unwarranted invasion of their
                                                                     personal privacy.

PSU_MDPA_000309609               Email between government            Released in Part
                                 personnel regarding meeting
                                 schedules                           (b)(6) and (b)(7)(C) – Privacy

                                 Withheld government personnel There is no public interest that
                                 direct information            outweighs the privacy interest
                                                               identified here. Disclosure of the
                                                               information would not reveal the
                                                               operations or activities of the
                                                               federal government but instead
                                                               would expose those individuals
                                                               to unwarranted invasion of their
                                                               personal privacy.

PSU_MDPA_000310081               Email between USAO-MDPA             Released in Part
                                 regarding PSU/Clery Act
                                 Articles                            (b)(5) – Attorney Work Product
                                                                     & Deliberative Process
                                 Withheld government personnel
                                 mental impressions and case
                                                               Exemption (b)(5) – attorney
                                 discussion.
                                                               work product privilege is
                                                               intended to protect documents
                                                               and other memoranda prepared
                                                               by an attorney in contemplation
                                                               of litigation.

                                                                     (b)(6) and (b)(7)(C) – Privacy

                                                                     There is no public interest that
                                                                     outweighs the privacy interest


                                         40
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 41 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                      EXEMPTION STATUS
                                                                    identified here. Disclosure of the
                                                                    information would not reveal the
                                                                    operations or activities of the
                                                                    federal government but instead
                                                                    would expose those individuals
                                                                    to unwarranted invasion of their
                                                                    personal privacy.

PSU_MDPA_000310307,              Emails between USAO-MDPA,          Release in Part
PSU_MDPA_000310507               FBI & Duane Morris LLP
                                 regarding grand jury subpoena      (b)(6) and (b)(7)(C) – Privacy
                                 response
                                                                    There is no public interest that
                                 Withheld 3 rd party information    outweighs the privacy interest
                                 and law enforcement                identified here. Disclosure of the
                                 information                        information would not reveal the
                                                                    operations or activities of the
                                                                    federal government but instead
                                                                    would expose those individuals
                                                                    to unwarranted invasion of their
                                                                    personal privacy.

PSU_MDPA_000310487               Email between USAO_MDPA            Released in Part
                                 converting a letter to or from
                                 Duane Morris into a WDP            (b)(6) and (b)(7)(C) – Privacy
                                 document
                                                               There is no public interest that
                                                               outweighs the privacy interest
                                 Withheld government personnel identified here. Disclosure of the
                                 information                   information would not reveal the
                                                               operations or activities of the
                                                               federal government but instead
                                                               would expose those individuals
                                                               to unwarranted invasion of their
                                                               personal privacy.

PSU_MDPA_000311491,              Emails between various parties     Released in Part
PSU_MDPA_000311649               and USAO-MDPA regarding
                                 media articles                     (b)(6) and (b)(7)(C) – Privacy



                                         41
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 42 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                      EXEMPTION STATUS
                                                                    There is no public interest that
                                                                    outweighs the privacy interest
                                                                    identified here. Disclosure of the
                                                                    information would not reveal the
                                                                    operations or activities of the
                                                                    federal government but instead
                                                                    would expose those individuals
                                                                    to unwarranted invasion of their
                                                                    personal privacy.

PSU_MDPA_000350513               Email between Pennlive &           Released in Part
                                 USAO-MDPA regarding
                                 interview request response         (b)(6) and (b)(7)(C) – Privacy

                                 Withheld 3 rd party information    There is no public interest that
                                                                    outweighs the privacy interest
                                                                    identified here. Disclosure of the
                                                                    information would not reveal the
                                                                    operations or activities of the
                                                                    federal government but instead
                                                                    would expose those individuals
                                                                    to unwarranted invasion of their
                                                                    personal privacy.

PSU_MDPA_000371485               Emails between USAO-MDPA           Released in Part
                                 regarding a media request and
                                 the response                       (b)(6) and (b)(7)(C) – Privacy

                                 Withheld government personnel There is no public interest that
                                 and 3 rd party names          outweighs the privacy interest
                                                               identified here. Disclosure of the
                                                               information would not reveal the
                                                               operations or activities of the
                                                               federal government but instead
                                                               would expose those individuals
                                                               to unwarranted invasion of their
                                                               personal privacy.

PSU_MDPA_000502182               Emails between USAO-MDPA           Withheld in Full
                                 regarding the investigation and
                                 potential legal violations

                                         42
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 43 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                     EXEMPTION STATUS

                                 Withheld government personnel
                                 mental impressions and legal
                                 analysis of the facts and legal
                                 issues surrounding the
                                 investigation
PSU_MDPA_000502186               Email between USAO-MDPA, Released in Part
                                 FBI, and USPIS circulating the
                                 Freeh Report                    (b)(6) and (b)(7)(C) – Privacy

                                 Withheld law enforcement         There is no public interest that
                                 names and contact information    outweighs the privacy interest
                                                                  identified here. Disclosure of the
                                                                  information would not reveal the
                                                                  operations or activities of the
                                                                  federal government but instead
                                                                  would expose those individuals
                                                                  to unwarranted invasion of their
                                                                  personal privacy.

PSU_MDPA_000552208,              Email between PA Attorney        Released in Part
PSU_MDPA_000552222,              General Office and USAO-
PSU_MDPA_000748008,              MDPA regarding a 3 rd party      (b)(6) and (b)(7)(C) – Privacy
PSU_MDPA_000748804               witness & meeting
                                                                  There is no public interest that
                                 Withheld 3 rd
                                             party identifying    outweighs the privacy interest
                                 information                      identified here. Disclosure of the
                                                                  information would not reveal the
                                                                  operations or activities of the
                                                                  federal government but instead
                                                                  would expose those individuals
                                                                  to unwarranted invasion of their
                                                                  personal privacy.

PSU_MDPA_000552209               Emails between McShea Law        Released in Part
                                 Firm and USAO-MDPA
                                 regarding scheduling meetings    (b)(6) and (b)(7)(C) – Privacy
                                 and scheduling client as grand
                                 jury witness                     There is no public interest that
                                                                  outweighs the privacy interest
                                                                  identified here. Disclosure of the

                                         43
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 44 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                    EXEMPTION STATUS
                                                                  information would not reveal the
                                                                  operations or activities of the
                                                                  federal government but instead
                                                                  would expose those individuals
                                                                  to unwarranted invasion of their
                                                                  personal privacy.

                                                                  (b)(3)

                                                                  Exemption (b)(3) incorporates
                                                                  other nondisclosure provisions
                                                                  that are contained in other
                                                                  statutes. Exemption 3 protect
                                                                  from disclosure information
                                                                  prohibited from disclosure by
                                                                  another federal statute provided
                                                                  the statue either (A) requires that
                                                                  the matter be withheld from the
                                                                  public in such a manner as to
                                                                  leave no discretion on the issue;
                                                                  or B) establishes particular
                                                                  criteria for withholding or refers
                                                                  to particular types of matters to
                                                                  be withheld

                                                                  Federal Rules of Criminal
                                                                  Procedure 6(e) – Prohibition
                                                                  Against Disclosure of Records
                                                                  Related to Matters Occurring
                                                                  Before the Grand Jury.
PSU_MDPA_000552211               Email between USAO-MDPA          Released in Part
                                 discussing administrative matter
                                 relating to case.                (b)(6) and (b)(7)(C) – Privacy

                                 Withheld law enforcement         There is no public interest that
                                 names                            outweighs the privacy interest
                                                                  identified here. Disclosure of the
                                                                  information would not reveal the
                                                                  operations or activities of the
                                                                  federal government but instead
                                                                  would expose those individuals

                                         44
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 45 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                      EXEMPTION STATUS
                                                                    to unwarranted invasion of their
                                                                    personal privacy.

PSU_MDPA_000552228,              Emails between USAO-MDPA           Released in Part
PSU_MDPA_000552237,              & Archer & Greiner PC and/or
PSU_MDPA_000552242,              Duane Morris regarding 3 rd        (b)(6) and (b)(7)(C) – Privacy
PSU_MDPA_000646501,              party client meeting(s) with
PSU_MDPA_000646519,              federal investigators & proffer    There is no public interest that
PSU_MDPA_000646560,              letters                            outweighs the privacy interest
PSU_MDPA_000646562,                                                 identified here. Disclosure of the
PSU_MDPA_000646563,              Withheld 3 rd party identifying    information would not reveal the
PSU_MDPA_000646565,              information                        operations or activities of the
PSU_MDPA_00064657.                                                  federal government but instead
PSU_MDPA_000646671                                                  would expose those individuals
                                                                    to unwarranted invasion of their
                                                                    personal privacy.

PSU_MDPA_000646568               Email between USAO-MDPA            Released in Part
PSU_MDPA_000646575               and FBI and/or USPIS
PSU_MDPA_000646579               regarding 3 rd party interviews    (b)(6) and (b)(7)(C) – Privacy

                                 Withheld 3 rd party identifying    There is no public interest that
                                 information                        outweighs the privacy interest
                                                                    identified here. Disclosure of the
                                                                    information would not reveal the
                                                                    operations or activities of the
                                                                    federal government but instead
                                                                    would expose those individuals
                                                                    to unwarranted invasion of their
                                                                    personal privacy.

PSU_MDPA_000646879               Email from attorney notifying      Released in Part
                                 USAO-MDPA of 3 rd party
                                 client representation              (b)(6) and (b)(7)(C) – Privacy

                                 Withheld all 3 rd party            There is no public interest that
                                 information                        outweighs the privacy interest
                                                                    identified here. Disclosure of the
                                                                    information would not reveal the
                                                                    operations or activities of the
                                                                    federal government but instead

                                          45
   Case 1:15-cv-00531-CRC Document 109-5 Filed 04/12/21 Page 46 of 46



                            VAUGHN INDEX – EOUSA

    Ryan Bagwell v. U.S. Department of Justice, Civil Action No1:15-cv-00531 (CRC)


BATES NUMBER                      DESCRIPTION                    EXEMPTION STATUS
                                                                  would expose those individuals
                                                                  to unwarranted invasion of their
                                                                  personal privacy.

PSU_MDPA_000647190               Emails between USAO-MDPA,        Released in Part
                                 FBI and USPIS regarding 2 nd
                                 mile                             (b)(5) – Attorney Work Product
                                                                  & Deliberative Process
                                 Withheld government personnel
                                 mental impressions, law
                                                               Exemption (b)(5) – attorney
                                 enforcement names, and 3 rd   work product privilege is
                                 party information
                                                               intended to protect documents
                                                               and other memoranda prepared
                                                               by an attorney in contemplation
                                                               of litigation.

                                                                  (b)(6) and (b)(7)(C) – Privacy

                                                                  There is no public interest that
                                                                  outweighs the privacy interest
                                                                  identified here. Disclosure of the
                                                                  information would not reveal the
                                                                  operations or activities of the
                                                                  federal government but instead
                                                                  would expose those individuals
                                                                  to unwarranted invasion of their
                                                                  personal privacy.




                                         46
